     


 1       SULAIMAN LAW GROUP, LTD.
         James C. Vlahakis (Illinois State Bar No. 6230459)
 2       2500 S. Highland Avenue, Suite 200
 3       Lombard, Illinois 60148
         Telephone: (630) 575-8181
 4       Facsimile: (630) 575-8188
         Email: jvlahakis@sulaimanlaw.com
 5       Attorney for the Plaintiff
         PRO HAC VICE
 6

 7                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 8
                                                          Case No. 4:19-cv-04905-HSG
 9

10            GILBERT CASTILLO JR.,                       [Assigned to Hon. Haywood S. Gilliam, Jr.]

11                                                        STIPULATION FOR DISMISSAL WITH
                            Plaintiff,                    PREJUDICE OF CLAIMS AGAINST
12                                                        DEFENDANT JPMORGAN CHASE
                   v.                                     BANK, N.A. ; ORDER
13
              J.P. MORGAN CHASE BANK, N.A.,
14
                            Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28       
                                                                                                       


         
 1
            IT IS STIPULATED AND AGREED, by and between defendant JPMorgan Chase Bank,
 2
     N.A. (“JPMC”), and plaintiff Gilbert Castillo Jr. (“Plaintiff” and, together with JPMC, the
 3
     “Parties”) through their respective counsel:
 4
            1.        That the claims asserted by Plaintiff against JPMC in this action be dismissed with
 5
     prejudice; and
 6
            2.        The Parties shall bear their own attorneys’ fees and costs.
 7
      Dated: March 30, 2020                         SULAIMAN LAW GROUP, LTD.
 8                                                  JAMES C. VLAHAKIS
 9

10
                                                    By:        /s/ James C. Vlahakis
11                                                            James C. Vlahakis

12                                                  Attorney for Plaintiff
                                                          GILBERT CASTILLO JR.
13

14
      Dated: March 30, 2020                         STROOCK & STROOCK & LAVAN LLP
15                                                  ARJUN P. RAO
16                                                  SHERI GUERAMI

17                                                  By:       /s/ Arjun P. Rao (with consent)
                                                              Arjun P. Rao
18
                                                    Attorneys for Defendant
19
                                                           J.P. MORGAN CHASE BANK, N.A.
20

21

22   PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24    Dated:
                              3/31/2020
25                                                                     Hon. Haywood S. Gilliam, Jr.
26                                                                   United States District Court Judge
27

28
                                                          
